DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/16/22.  Claims 18 and 21-23 were amended; claims 1-17 and 19-20 were cancelled.  Claims 18 and 21-23 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 8 of Remarks, filed 6/16/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see page 8 of Remarks, filed 6/16/22, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Therefore, the previous claim interpretations under 35 U.S.C. 112(f) have been withdrawn.  However, upon further consideration, newly added limitation “a top plate movement mechanism” is interpreted under 35 U.S.C. 112(f) in the following office action as necessitated by amendment.
5.	Applicant’s arguments, see page 8 of Remarks, filed 6/16/22, with respect to the rejections of claims 18 and 21-23 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, the previous grounds of rejection of claims 18, 21, and 23 under 35 U.S.C. 112(b) have been withdrawn.  However, the rejection of claim 22 under 35 U.S.C. 112(b) is maintained on the grounds presented in the following office action.  Additionally, new grounds of rejection of claims 18 and 21-23 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are made and presented in the following office action as necessitated by amendment.
6.	Applicant’s arguments, see pages 8-11 of Remarks, filed 6/16/22, with respect to the rejections of claims 18 and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by Nagamine (US Pub. 2013/0104940) have been fully considered and are persuasive.  The rejections of claims 18, 21-23 under 35 U.S.C. 102(a)(1) and claim 21 under 35 U.S.C. 103 have been withdrawn.

Drawings
7.	The drawings were received on 6/16/22.  These drawings are acceptable.

Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	The specification is objected to as failing to provide proper antecedent basis for the claimed “substrate holder” [claim 18], “liquid supply” [claim 18], “static eliminator” [claim 21], and “gas supply” [claim 22].  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a top plate movement mechanism” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18,
Lines 6-7 recite “a movable top plate provided to face the substrate held by the substrate holder, wherein the movable top plate is non-rotatable”, however there is no descriptive support for the top plate being non-rotatable anywhere in the originally filed disclosure and applicant has not pointed out where the limitation is supported.  As per MPEP 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure”.  Absent any information/description regarding said recited features in the application as a whole, it is therefore determined that there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole. See MPEP 2163.

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18,
Claim 18 recites claim limitations “a substrate holder” and “a liquid supply” which render the claim indefinite.  As noted above, the specification is objected to as failing to provide proper antecedent basis for the claimed “substrate holder” and “liquid supply”.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  Since said “substrate holder” and “liquid supply” lack antecedent basis in the description, the scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 21,
Claim 21 recites claim limitation “a static eliminator” which renders the claim indefinite.  As noted above, the specification is objected to as failing to provide proper antecedent basis for the claimed “static eliminator”.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  Since said “static eliminator” lacks antecedent basis in the description, the scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 22,
Claim 22 recites claim limitation “a gas supply” which renders the claim indefinite.  As noted above, the specification is objected to as failing to provide proper antecedent basis for the claimed “gas supply”.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  Since said “gas supply” lacks antecedent basis in the description, the scope of the claim is unascertainable and therefore deemed indefinite.
Lines 4-5 recite “wherein the controller is configured to increase a supply amount of the atmosphere adjusting gas together with an increase of the number of rotations of the substrate” which renders the claim indefinite because it cannot be surmised what is meant by “increase a supply amount of the atmosphere adjusting gas” and “increase the number of rotations of the substrate” in this context.  Additionally, there is insufficient antecedent basis for limitation "the number of rotations of the substrate" in the claim.  It is unclear if applicant intends to instead define that the controller controls to increase a supply rate of the gas and increase a rate/speed of rotation, for example “the controller controls to increase a supply rate of the atmosphere adjusting gas together with an increase of a number of rotations per minute of the substrate”, or the like.  Appropriate correction is required.

16.	Claim limitation “a top plate movement mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Independent claim 18 recites “a top plate movement mechanism that moves the movable top plate in a vertical direction in response to controls from the controller”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claim 18) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the only explanation described by the specification teaches that “the top plate portion 41 is movable up and down in the case 20 via a top plate movement mechanism 400 controlled by the controller 18” [¶0035].  Upon review of the disclosure in its entirety, with regard to said “top plate movement mechanism” (as defined by claim 18) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711